Citation Nr: 0015912	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for fibromyalgia as 
secondary to service connected disability.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for fibromyalgia on a 
direct basis.  

Evaluation of allergic rhinitis, rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Atlanta, Georgia.  

The case was remanded for the veteran to have a personal 
hearing on his appeal in September 1999.  A hearing at the RO 
before the undersigned Board member was conducted in March 
2000.  A transcript of that hearing is on file.  

The issue of entitlement to service connection for 
fibromyalgia as secondary to service connected allergic 
rhinitis will be the subject of the remand at the end of this 
decision.  


FINDINGS OF FACT

1.  A petition to reopen a claim for service connection for 
fibromyalgia on the basis of new and material evidence was 
denied by the Board in an August 1996 decision.  

2.  Additional evidence submitted since the August 1996 Board 
decision bears directly and substantially on the issue under 
consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  There is medical evidence that the veteran has 
fibromyalgia and a medical opinion that attributes it to 
symptomatology in service, as well as to service connected 
allergic rhinitis, by way of aggravation.  

4.  The manifestations of allergic rhinitis do not include 
any nasal polyp.  


CONCLUSIONS OF LAW

1.  The August 1996 Board decision, which denied a petition 
to reopen a claim for service connection for fibromyalgia on 
the basis of new and material evidence, is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The evidence received since the Board's August 1996 
decision is new and material, and the veteran's claim for 
service connection for fibromyalgia is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for fibromyalgia is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  An evaluation in excess of 10 percent for allergic 
rhinitis is not warranted.  38 U.S.C.A. §§ 155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321, 4.2, Diagnostic Codes 6522, 6523, 
6524 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

Generally, a final decision issued by an RO or the Board may 
not thereafter be reopened and allowed, and a claim based on 
the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

Under 38 C.F.R. § 3.156(a) (1999), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  Id.; see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In an August 1996 decision, the Board denied the veteran's 
petition to reopen a claim for service connection for 
fibrositis or fibromyalgia on the basis, essentially, that 
new and material evidence had not been received since a prior 
denial of the same issue by the Board in February 1990.  The 
Board stated that the service medical records in March and 
April 1967 reflect the veteran's complaints of a stiff neck 
off and on for three years, his having been on active duty 
for approximately a year but X-ray examination of the 
cervical spine was normal and there were no further inservice 
neck complaints.  The Board noted the earliest postservice 
report of neck symptoms to have been in May 1976 by Dr. 
Downing, who reported the insidious onset of neck pain about 
a year earlier.  Later clinical notes were mentioned.  The 
impression/diagnosis included thoracic outlet syndrome, 
cervical strain, neck myalgia, and cervical paraspinal muscle 
spasm.  It was related that a chiropractor had "diagnosed" 
cervical neuropathy and cervical strain in 1982.  The 
veteran's testimony at a January 1986 RO hearing on his 
appeal was noted, in that he reported an inservice head and 
neck injury followed by continuous neck pain and stiffness.  
This evidence had been considered in an October 1986 Board 
decision that had denied entitlement to service connection 
for residuals of a spinal injury that included the neck.  

The August 1996 decision took note of a chiropractic report 
that the veteran had C5-6 neuropathy in June 1987.  A private 
physician's record of fibrositis/fibromyalgia, and possible 
discogenic disease in July 1987 also was noted.  Neck 
complaints, spasm and stiffness on private clinical records 
dated from 1976 to 1985 were presented.  This evidence was 
considered in the Board's February 1990 decision.  

The additional evidence considered in August 1996 was 
specified by the Board to include a private physician's 
letter in March 1977 that the veteran was treated for a sore 
throat and hurting in the neck region but, on examination, 
there was no orthopedic abnormality of the cervical spine.  
In February 1992, a private physician again reported 
fibrositis, fibromyalgia and muscle spasms.  A March 1992 
chiropractic report reflected the same information presented 
earlier.  The veteran submitted copies of the Merck Manual, 
15th edition, that related to the definition of fibromyalgia.  
The Board concluded that no new and material evidence had 
been submitted to reopen the claim.  It also was pointed out 
that no competent evidence of a nexus between any disease or 
injury during active service and fibromyalgia had been 
submitted.  The petition to reopen the claim was denied, and 
that decision is final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.1100 (1999).  Here, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the August 1996 Board decision.  

Since the August 1996 decision, the Board has received a 
private physician's statement dated in December 1996 that, 
based on a review of the service medical records, the veteran 
exhibited signs and symptoms of fibromyalgia in September 
1967, during active service.  At that time, his condition 
reportedly was not a recognized disorder.  He reportedly 
continued to have very similar symptoms which had been going 
on since 1967.  It was documented in his medical records that 
he had problems with neck stiffness, muscle spasms and 
discomfort, which were the same as he was having with the 
diagnosis of fibromyalgia.  He reportedly had had the 
condition for some time.  

On a VA examination in March 1997, the veteran gave a history 
of continuing pain over the shoulder and neck region for 30 
years.  The muscular system showed some degree of tenderness 
over the suprascapular regions on both sides.  Myalgia, 
diffuse in nature, was diagnosed.  The examiner commented 
that, after examining the veteran's medical records, some 
degree of myalgia, off and on, had been present for many 
years.  The persistence of his discomfort was difficult to 
attribute to fibromyalgia or not.  He reportedly had had neck 
pain prior to active service.  He continued to have 
persistence of symptomatology during active service, which 
could have been due to myalgia.  He continued to complained 
of the same or similar symptoms but it was difficult for the 
examiner to say that he had fibromyalgia in the past, which 
had continued.  Further work-up was suggested to ascertain 
the presence of fibromyalgia.  If he did not have 
fibromyalgia then the examiner would state that his symptoms 
had no relationship to an achy feeling he had during the 
service.  

A private physician reported in April 1998 that the veteran 
had fibrositis and fibromyalgia characterized by pain and 
swelling of the neck and muscles.  

VA outpatient treatment records dated in October 1999 reflect 
the clinical impression that the veteran had fibromyalgia.  

A private neurologist examined the veteran in February 2000.  
A history of chronic pain diffusely in the posterior neck, 
suboccipital area, trapezius area, antecubital area, low 
back, gluteal and popliteal areas was recorded.  He was 
thought to have fibromyalgia.  His pain tended to increase on 
lifting and bending.  Marked tenderness was elicited in the 
cervical, paraspinous, suboccipital, and trapezius regions 
with several myofascial trigger points palpated in these 
areas.  The extremities revealed multiple tender points in a 
typical fibromyalgia distribution.  The examiner agreed with 
a referring private physician that the veteran had 
fibromyalgia.  

The transcript of the March 2000 hearing before the 
undersigned Board member reflects, essentially, the veteran's 
testimony in support of the inception of current fibromyalgia 
during active service, with newly submitted medical support 
for his position.  

The Board finds that the additional medical evidence is new 
and material.  At the time of the August 1996 Board decision, 
the veteran had not brought forth competent evidence of a 
nexus between current fibromyalgia and service.  The Board 
finds that this evidence is new to the record, and, in view 
of the standard for materiality set forth in Hodge, this new 
evidence bears directly and substantially on the question of 
whether the veteran has fibromyalgia that was incurred in 
service.  Accordingly, the veteran's claim for service 
connection for fibromyalgia is reopened.  

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well- 
grounded claim for service connection.  The claimant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to his claim, and the claim must fail.  See Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

To establish that a claim for service connection is well 
grounded, a claimant must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  See Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Grottveit, 5 Vet. App. at 93.  The nexus requirement may be 
satisfied by evidence showing that a chronic disease subject 
to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic disease or 
injury either in service or during an applicable presumption 
period and that the veteran still has such disability.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

The evidence of record shows that the veteran has medically 
evident fibromyalgia that at least one private physician 
feels was symptomatic during and continuous since active 
service.  This evidentiary situation meets the test of a well 
grounded claim.  

Allergic Rhinitis

The veteran is appealing the assignment of a 10 percent 
disability evaluation for allergic rhinitis and, as such, his 
claim for assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue has been 
obtained.  No additional action is necessary to meet the duty 
to assist the veteran.  38 U.S.C.A. § 5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

Allergic or vasomotor rhinitis without polyps but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side warrants a 10 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 6522 
(1999).  Allergic or vasomotor rhinitis with polyps warrants 
a 30 percent evaluation.  Id.

The Board notes that Diagnostic Codes 6523 and 6524 address 
bacterial rhinitis and granulomatous rhinitis respectively; 
however, no medical professional has entered such diagnoses, 
and thus the Board finds that such Diagnostic Codes are not 
applicable in evaluating the veteran's service-connected 
rhinitis.  See 38 C.F.R. Part 4, Diagnostic Codes 6523, 6524 
(1999).

On October 24, 1996, the veteran's private physician reported 
that the veteran had a 30 percent disability from atrophic, 
chronic rhinitis with moderate crusting and ozena with 
atrophic changes.  This was in apparent reference to rating 
criteria, effective prior to October 7, 1996.  However, there 
had been no claim pending prior to the revision in the 
criteria.  The current criteria went into effect on October 
7, 1996, so that only the current criteria apply to this 
claim.  In December 1996, the same physician reported that 
the veteran suffered from chronic allergic rhinitis.  

On a VA examination in March 1997, the veteran reported that 
he had had a stuffy nose for 30 years.  He claimed that one 
side of his nose was blocked and then it improved, at which 
point the other side of his nose would get blocked.  He 
denied any history suggestive of congestion of the nose or 
runny nose or sneezing, or allergies to dust or pollen.  He 
complained of a stuffy nose.  On physical examination, the 
throat and nose were within normal limits with no congestion 
noted.  There was no interference with the breathing space.  
Stuffiness of the nose reportedly involved one side of the 
nostril at a time, which improved and got better.  No dyspnea 
was noted.  Probable vasomotor rhinitis of a mild degree was 
diagnosed.  The examiner commented that the veteran 
complained of vasomotor rhinitis that was present 
persistently all year round, and may have been causing some 
degree of headache.  X-ray examination of the sinuses also 
showed that the bony nasal septum was in the midline and 
there were no bony pathologic changes, large fluid 
collections or air/fluid levels.  It was termed an 
unremarkable study.  

In February 1998, a private physician reported that the 
veteran had chronic ongoing allergic rhinitis that had 
worsened and was totally disabling.  It was felt that his 
disability needed to be increased by at least 30 percent.  In 
April 1998, this physician reported that allergic rhinitis 
was steadily worse despite treatment and medication.  

VA outpatient treatment records dated in October 1999 show 
that the veteran had an allergy year round.  The nasal mucosa 
were boggy and pale without drainage.  Allergic rhinitis was 
diagnosed.  The veteran has signed a waiver of RO initial 
review of this evidence.  

During the March 2000 hearing, the veteran testified that 
allergic rhinitis made his head feel swollen and his chest 
bothersome.  

It is clear that throughout the development and processing of 
this claim, allergic rhinitis has never been manifested by 
polyps so as to qualify for a greater than 10 percent 
disability evaluation.  All the reported symptomatology of 
nasal stuffiness, blockage, crusting, ozena, atrophy, and a 
swollen feeling are consistent with no more than the 10 
percent rating now assigned.  However, there is a conflict in 
the record.  Dr. Snow reported that the veteran was 30 
percent disabled due to atrophic, chronic rhinitis with 
moderate crusting and ozena with atrophic changes.  
Remarkably, he did not report physical findings or that the 
veteran was even examined.  Even if we assume that the 
veteran was examined, Dr. Snow's statements are incredibly 
inconsistent with the examination report provided by the VA.  
We conclude that the VA examination, which clearly reflects 
that the veteran was examined and has unequivocal physical 
findings are more probative that the comment and opinion of 
Dr. Snow.  To the extent that Dr. Snow believes that a 30 
percent evaluation should be assigned, this is a legal 
question and outside Dr. Snow's realm of competence.  In sum, 
we accord the statements of Dr. Snow very little probative 
value.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 38 
C.F.R. § 3.321(b)(1), the Board has reviewed the record with 
these mandates in mind and finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  At best, we are 
presented with a statement from Dr. Snow.  He indicates that 
the rhinitis has worsened and is totally disabling.  This 
seems to raise the specter of marked interference with 
employment.  However, the doctor's statement must be taken in 
context with the other words he selected.  He then states 
that the evaluation should be increased by 30 percent.  His 
statements are internally inconsistent and do not give rise 
to a rational belief that he is of the opinion that rhinitis, 
standing alone, results in total disability.  Clearly, a 
request for an increase either to 30 percent or by 30 percent 
does not reflect a belief that there is total disability.  


ORDER

The claim for service connection for fibromyalgia on a direct 
basis is reopened and is well grounded; the appeal is granted 
to this extent only.  

An evaluation in excess of 10 percent for allergic rhinitis 
is denied.  


REMAND

Because the claim for entitlement to service connection for 
fibromyalgia on a direct basis is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy, 1 Vet. App. 78.  The Board finds that the medical 
evidence of record needs to be supplemented prior to the 
adjudication of the claim on the merits.  

There are conflicting medical opinions of record regarding a 
causal relationship between service connected allergic 
rhinitis and fibromyalgia, by way of aggravation.  These need 
to be reconciled by more detailed and clarifying medical 
information.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  James S. Snow, D.O. should be 
contacted by the RO in order to ascertain 
as exactly as possible what specific 
medical evidence he relied on for his 
conclusions that the veteran has 
fibromyalgia that was incurred in service 
and also was contributed to and 
aggravated by service connected allergic 
rhinitis.  Dr. Snow should be requested 
to specify what inservice manifestations 
he feels were symptomatic of current 
fibromyalgia, and why.  He should be 
requested to specify all manifestations 
of allergic rhinitis which he feels 
impact on fibromyalgia, and explain why 
they do.  Dr. Snow should be requested to 
specify the percentage of disability from 
fibromyalgia that he feels has been 
aggravated by service connected allergic 
rhinitis, and the rationale for arriving 
at that particular percentage of 
disability.  

2.  The RO should then schedule the 
veteran to undergo a VA examination to 
determine if he has fibromyalgia incurred 
in service and/or caused/aggravated by 
service connected allergic rhinitis.  The 
VA examiner must review the claims file, 
to include the service medical records, 
prior to rendering an opinion on the 
following question: If it is determined 
that the veteran has chronic 
fibromyalgia, is it at least as likely as 
not that it was incurred in active 
service or caused or aggravated by 
service connected allergic rhinitis?  The 
examiner should state upon what evidence 
the opinion is based.  If it is 
determined that fibromyalgia is present 
but not directly related to active 
service, has it been aggravated by 
service connected allergic rhinitis, and, 
if so, on what medical basis was it so 
aggravated?  If it is determined that 
fibromyalgia was aggravated by service 
connected allergic rhinitis, what 
percentage of disability from 
fibromyalgia was so aggravated, and on 
what medical basis is percentage 
determined?  The complete rationale for 
all the conclusions must be included.  

3.  Upon completion of the above, the RO 
must readjudicate the veteran's claims of 
service connection for fibromyalgia both 
directly and as secondary to service 
connected allergic rhinitis, with 
consideration of all the evidence, to 
include any additional evidence/argument 
submitted in support of the claim.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



